



COURT OF APPEAL FOR ONTARIO

CITATION: Roopchand v. Chau, 2016 ONCA 202

DATE: 20160310

DOCKET: C60532

Juriansz, Epstein and Pepall JJ.A.

BETWEEN

Mohan
    Roopchand and Mejj Enterprises Inc. and
    Mondays Choice Management Corporation

Plaintiffs and

Defendants by
    Counterclaim

(Appellants in Appeal)

and

Kim Chau and Century 21 Leading Edge Realty Inc.

Defendants and

Plaintiffs by
    Counterclaim

(Respondents in
    Appeal)

Richard P. Quance, for the appellants

Lou Brzezinski and Chad Kopach, for the respondents

Heard and released orally: February 29, 2016

On appeal from the judgment of Justice Frank J.C.
    Newbould of the Superior Court of Justice, dated May 4, 2015.

ENDORSEMENT

[1]

In oral argument, the appellants advised that they were limiting their
    appeal to the submission that the trial judge erred in refusing their request
    for an adjournment.

[2]

A trial judge has a discretion to decide whether to grant an
    adjournment.  Here, the trial judge balanced the interests of the parties and
    the interests of the administration of justice.  He considered: that the appellants
    were self-represented; the reason for the adjournment request; the history of
    the action; the Commercial List Practice Direction on scheduled dates; and
    unfairness to the respondent.  He noted both the endorsement and warning of Hoy
    J. (as she then was) dated April 6, 2012.  Hoy J. observed that the appellants
    then current counsel was the third for the appellants who by that date had
    filed six notices of change or notices to act in person.  She wrote: A last
    minute further change of counsel or decision of the [appellants] to act in
    person should not entitle the [appellants] to an adjournment of the trial date. 
    Campbell J. noted in a separate endorsement that the appellants might be required
    to proceed to trial on their own.  The appellants chose not to pay or instruct their
    lawyer and were advised of the possible consequences of such conduct.  Nonetheless,
    before the trial judge, they agreed to their lawyers motion to be removed from
    the record, which had been served about a month beforehand.

[3]

In all of these circumstances, the trial judges refusal of the
    adjournment request was fully justified.

[4]

For these reasons, we dismiss the appeal.  As agreed, the appellants are
    to pay costs to the respondents on a partial indemnity scale fixed in the
    amount of $12,000 inclusive of disbursements and HST.

R. Juriansz J.A.

Gloria Epstein J.A.

S.E. Pepall J.A.


